Citation Nr: 1109773	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  04-03 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as secondary to herbicide exposure.  

2.  Entitlement to service connection for heart disease, including as secondary to herbicide exposure or diabetes mellitus.

3.  Entitlement to service connection for hypertension, including as secondary to diabetes mellitus.  

4.  Entitlement to service connection for peripheral neuropathy of both the lower and upper extremities, including as secondary to diabetes mellitus.  

5.  Entitlement to service connection for retinopathy, including as secondary to diabetes mellitus.  

6.  Entitlement to service connection for erectile dysfunction, including as secondary to diabetes mellitus.  

7.  Entitlement to service connection for a kidney disability, including as secondary to diabetes mellitus.  

8.  Entitlement to service connection for migraine headaches.  

9.  Entitlement to service connection for a right shoulder disability.

10. Entitlement to service connection for a left shoulder disability. 

11. Entitlement to service connection for hearing loss of the left ear.  

12. Entitlement to an initial compsenable evaluation for hearing loss of the right ear.  

13. Entitlement to special monthly compensation for loss of use of a creative organ. 


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from September 1963 to September 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Houston, Texas, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) at the RO in February 2010.  A transcript of this hearing is in the claims folder.  

The Board notes that only the issue of entitlement to service connection for retinopathy is ready for appellate review.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical records do not contain a diagnosis of retinopathy.  


CONCLUSION OF LAW

Retinopathy was not incurred due to active service or secondary to a service connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010). 






REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  38 C.F.R. § 3.159 (2010). 

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in March 2002 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claim.  

The Veteran was not provided with notice regarding the assignment of disability evaluations and effective dates until a March 2006 letter.  However, this timing error does not result in any harm to the Veteran's claim, as the Veteran had over a year to respond to this notice before his claim was readjudicated in an October 2007 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  He has been afforded appropriate VA examinations.  The Veteran presented testimony at a hearing in February 2010.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal. 

Service Connection

The Veteran contends that he has retinopathy of his eyes, and that this disability is the result of the diabetes mellitus he believes was caused by events in active service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

In this case, the Board finds that entitlement to service connection for retinopathy is not warranted.  None of the Veteran's private or VA medical records contains a diagnosis of retinopathy, diabetic or otherwise.  

The claims folder includes private treatment records dating from the Veteran's initial treatment for diabetes.  There are also several VA examinations which evaluated the Veteran for diabetic retinopathy.  In a report of a VA general medical examination conducted in June 2002, it was noted the Veteran had told the examiner over the phone that he was informed by his private doctor that he had nerve damage in his eyes.  Therefore, an eye examination was scheduled.  However, the findings of this examination as stated in the examination report say that the Veteran was negative for retinopathy.  

The Veteran has undergone additional eye examinations on several occasions since June 2002.  Examinations conducted in December 2003, October 2004, and February 2005 state that the Veteran does not have retinopathy.  None of the medical evidence dated since February 2005 includes a diagnosis of retinopathy.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that Secretary's and Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). 

In this case the Board notes that the Veteran is credible and competent to state to the June 2002 VA examiner that he was told by his private doctor that he had nerve damage in his eyes.  However, the Board notes that he did not state that this private doctor told him he has retinopathy.  The Veteran is not competent to make a diagnosis of retinopathy.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  None of the private medical records confirm a diagnosis of retinopathy.  Partly in response to the Veteran's June 2002 statement, he was afforded VA eye examinations on four occasions between June 2002 and February 2005, and on each occasion the examiners stated that the Veteran does not have retinopathy.  Therefore, his claim must be denied. 

In reaching this decision, the Board notes that it is irrelevant that the Veteran's claim for service connection for diabetes mellitus will be remanded for additional development.  This is because the Veterans' claim would still be denied even if service connection for diabetes mellitus is established.  Successful claims for both direct service connection and secondary service connection require a current diagnosis of the disability for which service connection is sought.  As there is no competent evidence of such a diagnosis in this case, service connection for retinopathy is not warranted.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for retinopathy, including as secondary to diabetes mellitus, is denied. 


REMAND

The Veteran contends that he has developed diabetes mellitus as a result of active service.  He has testified that he worked as an amorer during service, and that his duties included cleaning and washing weapons and equipment after it was returned from Vietnam.  The Veteran believes that these were covered in herbicide, and that the process of cleaning exposed him to Agent Orange and other herbicides.  

A review of the Veteran's service personnel records confirms that he worked as an armorer during service.  

The evidence submitted in support of the Veteran's claims includes a February 2004 letter from R. A., M.D.  This letter states that the Veteran has peripheral neuropathy, hypertension, a history of migraine headaches, coronary artery disease, diabetes mellitus type 2, and hyperlipoproteinemia (HLP).  Dr. A. adds that it cannot be ruled out that the Veteran's heavy physical work and duties in the military resulted in the development of these illnesses.  

The Board observes that a medical opinion that merely indicates that a nexus is within the realm of possibility without indicating the likelihood of such a nexus is insufficient to support a grant of service connection. 

However, under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

In this case, the Veteran has testified as to the large amount of physical work he had to do during service.  The current medical record contains diagnoses of his claimed disabilities or signs or symptoms of these disabilities.  This includes the Veteran's claimed kidney disease, as the Board's research indicates that HLP can be a symptom of kidney disease.  The opinion from Dr. A is sufficient to indicate that the Veteran's disabilities may be the result of active service.  Therefore, the Board finds that the Veteran should be scheduled for a VA examination in order to determine the nature and etiology of his claimed diabetes mellitus and diabetes related disabilities.  

Similarly, the Veteran has submitted medical evidence to show that he has been receiving treatment for headaches.  He has also testified that he was exposed to acoustic traumas during service, and he argues that he has developed migraine headaches as a result.  The Veteran should be scheduled for a VA examination to determine the etiology of these headaches.  

The Veteran testified that he had to carry heavy weapons to the firing range where he often worked as an armorer.  He also submitted written statements indicating that he often slung several rifles over each shoulder to carry to the range, and that he has experienced chronic shoulder pain since that time.  His private medical records include a current diagnosis of right and left shoulder disabilities, and further show that he has undergone arthroscopic surgeries on each shoulder.  The Board finds that this evidence meets the McLendon criteria, and that the Veteran should be scheduled for a VA examination to determine the nature and etiology of each shoulder disability.  

The Veteran testified at the February 2010 hearing that his hearing loss had increased in severity since his most recent VA examination.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Board concludes that the Veteran should be scheduled for an additional VA audiology examination of his hearing loss.  

Furthermore, as the claim for service connection for hearing loss of the left ear was based on the failure of hearing loss in that ear to met the minimum requirements of 38 C.F.R. § 3.385 (2010), and as the record shows that only an increase in hearing severity of one decibel at 2000 Hertz would result in the criteria having been met, the Board concludes that the claim for service connection for hearing loss of the left ear should be held in abeyance until the completion of the requested audiology examination.  

Finally, the Board notes that the record includes diagnoses of erectile dysfunction, and indications that this disability may be related to diabetes mellitus.  As the outcome of the Veteran's claim for service connection for diabetes mellitus will most likely control the outcome of claims regarding erectile dysfunction and entitlement to special monthly compensation, these claims should also be held in abeyance so that they may be adjudicated together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination(s) for diabetes mellitus and all associated disabilities.  All indicated tests and studies should be conducted.  The claims folder must be made available for review in conjunction with the examination.  After the completion of the examination and review of the record, the examiner(s) should attempt to express the following opinions:

a) Does the Veteran have a current diagnosis of diabetes mellitus type 2?  If so, is it as likely as not that diabetes mellitus type 2 was incurred or aggravated as a result of events during active service?

b) Does the Veteran have a current diagnosis of a heart disability?  If so, is it as likely as not that this heart disability was incurred or aggravated as a result of events during active service?  Is it as likely as not that this heart disability was incurred or aggravated secondary to diabetes mellitus?  

c) Does the Veteran have a current diagnosis of hypertension?  If so, is it as likely as not that this heart disability was incurred or aggravated as a result of events during active service?  Is it as likely as not that this hypertension was incurred or aggravated secondary to diabetes mellitus?  

d) Does the Veteran have a current diagnosis of peripheral neuropathy of either the upper or lower extremities?  If so, is it as likely as not that this peripheral neuropathy was incurred or aggravated as a result of events during active service?  Is it as likely as not that this peripheral neuropathy was incurred or aggravated secondary to diabetes mellitus?  

e) Does the Veteran have a current diagnosis of an erectile dysfunction?  If so, is it as likely as not that this erectile dysfunction was incurred or aggravated as a result of events during active service?  Is it as likely as not that this erectile dysfunction was incurred or aggravated secondary to diabetes mellitus?  

f) Does the Veteran have a current diagnosis of a kidney disability?  If so, is it as likely as not that this kidney disability was incurred or aggravated as a result of events during active service?  Is it as likely as not that this kidney disability was incurred or aggravated secondary to diabetes mellitus?  

The reasons and bases for each opinion must be provided in full.  The examiner(s) should not base their opinions on the Veteran's contentions that he was exposed to herbicides during active service.  However, the examiner(s) must comment on the February 2004 letter from R. A., M.D., that stated it could not be ruled out that these disabilities were the result of physical work during active service.  

If the examiner(s) are unable to express the requested opinions without resorting to speculation, the reasons and bases for this finding should be provided.  They should also identify any evidence that may be obtained that would allow the requested opinions to be formulated. 

2.  Schedule the Veteran for a VA examination for migraine headaches.  All indicated tests and studies should be conducted.  The claims folder must be made available for review in conjunction with the examination.  After the completion of the examination and review of the record, the examiner should attempt to express the following opinions:

a) Does the Veteran have a current disability manifested by chronic headaches?  If the Veteran is determined to have a current disability manifested by chronic headaches, is it as likely as not that this disability was incurred or aggravated due to active service, to include repeated acoustic trauma sustained during active service?

The reasons and bases for each opinion must be provided in full.  If the examiner is unable to express the requested opinions without resorting to speculation, the reasons and bases for this finding should be provided.  They should also identify any evidence that may be obtained that would allow the requested opinions to be formulated. 

3.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his right shoulder and left shoulder disabilities.  All indicated tests and studies should be conducted.  The claims folder must be made available for review in conjunction with the examination.  After the completion of the examination and review of the record, the examiner should attempt to express the following opinions:

a) Does the Veteran have a current diagnosis of a disability of the right and/or left shoulder?  If the Veteran is found to have a chronic disability of one or both shoulders, is it as likely as not that this disability was incurred in or aggravated by active service?  

The reasons and bases for each opinion must be provided in full.  The examiner must comment on the Veteran's contentions regarding physical labor during service.  The lay statements indicating that the Veteran performed physical labor during service and that his shoulder pain began shortly after discharge from service must also be addressed.  If the examiner is unable to express the requested opinions without resorting to speculation, the reasons and bases for this finding should be provided.  They should also identify any evidence that may be obtained that would allow the requested opinions to be formulated. 

4.  Schedule the Veteran for a VA audiology examination to determine the current severity of his hearing loss.  All indicated tests and studies should be conducted and the pure tone thresholds for both ears should be noted at all the frequencies necessary to evaluate the Veteran's claims as required by VA regulation.  The claims folder must be made available for review in conjunction with the examination.  Finally, the examiner should attempt to interpret the findings of the March 2003 private audiology examination that was presented in graph form and to place these findings in chart form so that a lay person can read the pure tone thresholds for each ear at each frequency that was measured.  After the completion of the examination and review of the record, the examiner should attempt to express the following opinions:

a) Does the Veteran have a current hearing loss of the left ear within the meaning of VA regulations?  If the Veteran is determined to have a current hearing loss of the left ear, is it as likely as not that this disability was incurred or aggravated due to active service, to include repeated acoustic trauma sustained during active service?

The reasons and bases for each opinion must be provided in full.  If the examiner is unable to express the requested opinions without resorting to speculation, the reasons and bases for this finding should be provided.  They should also identify any evidence that may be obtained that would allow the requested opinions to be formulated. 

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  The most recent regulatory changes pertaining to heart disease and herbicide exposure must be considered.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action until otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


